Exhibit 5.1 THOMAS E. BOCCIERI Attorney At Law 561 Schaefer Avenue Oradell, NJ 07649 201/983-2024 Fax No. 201/265-6069 Email: tboccieri@verizon.net November 1, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: North Bay Resources Inc., Form S-1/A Registration Statement Ladies and Gentlemen: I refer to the above-captioned registration statement on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), filed by North Bay Resources Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission. We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as I have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, I have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on my examination mentioned above, I am of the opinion that the securities registered under the Registration Statement are duly authorized, legally and validly issued, fully paid and non-assessable. I hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to our firm under “Validity of Securities” in the related Prospectus. In giving the foregoing consent, I do not hereby admit that we are in the category of persons whose consent is required under Section7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Thomas E. Boccieri Thomas E. Boccieri/
